 

AO 245B (Rev, ooo Judgment in a Criminal Petty Case (Modif ce Page 1 of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America JUDGMENT IN A CRIMINAL CASE
Y. . . (For Offenses Committed On or After November 1, 1987}

Roberto Argueta-Arvizu Case Number: 3:19-mj-24521

Benjamin J. Cheeks

 

. Defendant's Attarne — : ema
REGISTRATION NO, 91862298 ee nnmenrnnme

THE DEFENDANT: | , DEC 05 2019
pleaded guilty to count(s) 1 of Complaint

EARN AAAI ER RL A AY

 

 

 

 

 

 

 

 

. ET. |
“) was found guilty to count(s) gouritn biaraien oe CALIFORNIA
after a plea of not guilty. Badd
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section . Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
C1 The defendant has been found not guilty on count(s)
_O) Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be ©
‘imprisoned for a term of;

Ke SERVED 4 days
Assessment: $10 WAIVED [ Fine: WAIVED oe |
Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents i in

the defendant’s possession at the time of arrest upon their deportation or removal. .
C Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments _
imposed by this judgment are fully paid, If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

~ Thursday, December 5, 2019

 

Date of Imposition of Sentence

ee lr

DUSM ” HONORABLE F. A. GOSSETT III
UNITED STATES MAGISTRATE JUDGE »

    

Received

~ Clerk’s Office Copy : : | | 3:19-mj-24521
